Exhibit 10.14c

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

THIRD AMENDMENT TO LOAN AGREEMENT

This THIRD AMENDMENT TO LOAN AGREEMENT (this “Third Amendment”), dated as of
May 23, 2014 (the “Effective Date”), is entered into by and among Hammerhead
Solar, LLC, a Delaware limited liability company (“Borrower”), Bank of America,
N.A., a national banking association (“Bank of America”), as the Administrative
Agent (“Administrative Agent”) and Bank of America and each of the other
financial institutions named as “Lenders” party to the Loan Agreement, dated as
of February 4, 2014, as amended on February 20, 2014 and on March 20, 2014 (the
“Loan Agreement”), by and among the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders, that becomes a signatory hereto as a Lender.
Capitalized terms used but not defined herein have the respective meanings
ascribed to them in the Loan Agreement.

A. Pursuant to the Loan Agreement, the Lenders have agreed to extend credit to
the Borrower, in each case pursuant to the terms and subject to the conditions
set forth therein.

B. In connection with the Borrower’s request for the addition of a Potential New
Fund pursuant to the terms of Section 2.10(a) of the Loan Agreement on or about
the Effective Date, the parties hereto desire to make certain changes to the
Loan Agreement on the terms and subject to the conditions set forth below.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Amendments to the Loan Agreement. Upon the effectiveness of this
Third Amendment on the Effective Date as provided below, the Loan Agreement will
be amended as follows:

(a) The definition of “Terminated System” is hereby amended and restated in its
entirety to read as follows:

““Terminated System” means a PV System that (a) is damaged or destroyed by fire,
theft or other casualty (an “Event of Loss”) and such System has become
inoperable because of such event and is not repaired, restored, replaced or
rebuilt to substantially the same condition as it existed immediately prior to
the Event of Loss within one hundred twenty (120) days of such Event of Loss or
(b) is otherwise deemed to be a “Terminated System,” “Deficient Project,”
“Cancelled Project” or “Overdue Project” (or an equivalent term or designation
of similar meaning) pursuant to the applicable Project Document.”

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) Section 5.2(e) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(e) (i) the occurrence of any event that could reasonably be expected to give
rise to a right to remove and/or replace a Partnership Managing Member or a
Lessor Managing Member (as the case may be), (ii) the occurrence of, or notice
given or received by a Funded Subsidiary in respect of, any breach, default or
claim under a Project Document and (ii) notice of any material event of default
or termination given to or received by a Funded Subsidiary under any Project
Document; and”

(c) Sub-clause 2.d. of Schedule 4 to Exhibit B to the Loan Agreement (Form of
Borrowing Notice) is hereby amended and restated in its entirety to read as
follows:

“Non-cancelable; Prepayable: The related Customer Agreement is noncancelable
and, other than with respect to Customer Agreements that have been fully prepaid
or partially prepaid prior to the Borrowing Date, prepayable only with a
mandatory prepayment amount equal to an amount determined by the discounting of
all projected Customer Payments at a pre-determined discount rate [***].”.

(d) Sub-clause f.(i). of Appendix 2 to the Loan Agreement (Borrowing Base
Certificate Calculations) is hereby amended and restated in its entirety to read
as follows:

“the Lessor, Partnership or Partnership Managing Member is subject to a
Bankruptcy event, dissolution event, or liquidation event; the occurrence of any
non-curable event giving rise to the right to remove and/or replace a
Partnership Managing Member or a Lessor Managing Member which could reasonably
be expected to lead to the loss of voting or consent rights of such managing
member; or the Partnership Managing Member or Lessor Managing Member (a) is
removed as managing member and (b) no longer has voting or consent rights in the
related Partnership or Lessor; for avoidance of doubt, for purposes of this
subclause f.(i), an event is non-curable if (x) the terms of the applicable
operating agreement state that such event is non-curable or (y) the terms of the
applicable Organizational Documents do not expressly contemplate that a cure
period will apply with respect to such event while expressly providing that
additional cure periods apply with respect to other events;”

(e) Appendices 4 and 5 to the Loan Agreement are hereby respectively deleted and
replaced in their entirety by Appendix 4 to the Loan Agreement attached to that
certain Consent and Agreement, dated of even date herewith, by and among the
Borrower, the Agents and the Lenders signatory thereto (the “[***] Consent”) as
Annex 1 thereto and Appendix 5 to the Loan Agreement, attached to the [***]
Consent as Annex 2 thereto.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-2-



--------------------------------------------------------------------------------

SECTION 2. Conditions Precedent. This Third Amendment shall be effective as of
the Effective Date when the following conditions precedent have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Third
Amendment executed on behalf of the Administrative Agent, the Borrower and the
Majority Lenders.

(b) No Default or Event of Default shall have occurred and be continuing.

(c) The representations and warranties set forth in Section 4.1 of the Loan
Agreement and in each other Financing Document shall be true and correct in all
material respects as of the Effective Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date).

(d) The Administrative Agent shall have received for its own account, and for
the account of each Lender entitled thereto, all fees due and payable as of the
Effective Date pursuant to the Loan Agreement or any of the Fee Letters (as
amended), and all costs and expenses, including costs, fees and expenses of
legal counsel, for which invoices have been presented.

(e) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
certifying that each of the conditions set forth in this Section 2 has been met
as of the Effective Date.

SECTION 3. Amendments. This Third Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Borrower
and the Majority Lenders.

SECTION 4. Reference to and Effect on Financing Documents. Upon and after the
effectiveness of this Third Amendment, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Loan Agreement, and each reference in the other Financing Documents to “the Loan
Agreement”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby. Except as specifically set forth in this Third Amendment, all of the
Financing Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legally valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with its respective terms without defense, offset,
claim or contribution, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally. Except as expressly
provided herein, the execution, delivery and effectiveness of this Third
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or any Lender under any of the Financing Documents, nor constitute a waiver of
any provision of any of the Financing Documents. This Third Amendment shall also
constitute a “Financing Document” for all purposes of the Loan Agreement and the
other Financing Documents.

SECTION 5. GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (NOT INCLUDING
SUCH STATE’S CONFLICT OF LAWS PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-3-



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Third Amendment by telecopy or portable document
format (“pdf”) shall be effective as delivery of a manually executed counterpart
of this Third Amendment.

SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Third
Amendment.

SECTION 8. Headings. The Section headings used herein are for ease of reference
only, are not part of this Third Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Third
Amendment.

SECTION 9. Severability. In case any one or more of the provisions contained in
this Third Amendment should be invalid, illegal or unenforceable in any respect,
no party hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

SECTION 10. Construction. The rules of interpretation specified in Section 1.2
of the Loan Agreement also apply to this Third Amendment.

[Signature Pages Follow]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

HAMMERHEAD SOLAR, LLC By:  

/s/ Robert Kelly

Name:   Robert Kelly Title:   Chief Financial Officer BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Sheikh Omer-Farooq

Name:   Sheikh Omer-Farooq Title:   Director SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Carol Rapice

Name:   Carol Rapice Title:   Director CIT FINANCE LLC, as a Lender By:  

/s/ Joseph Gyurindak

Name:   Joseph Gyurindak Title:   Director SILICON VALLEY BANK, as a Lender By:
 

/s/ Quentin Falconer

Name:   Quentin Falconer Title:   Managing Director NATIONAL BANK OF ARIZONA, as
a Lender By:  

/s/ Kate Smith

Name:   Kate Smith Title:   Assistant Vice President

[THIRD AMENDMENT – SIGNATURE PAGE]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ANNEX 1

APPENDIX 4

LIST OF SUBJECT FUNDS, FUNDED SUBSIDIARIES AND INVESTORS

 

Subject Funds

 

Funded Subsidiaries

 

Investors

[***]  

•     

  [***], a Delaware limited liability company   [***], a Delaware limited
liability company  

 

•     

 

 

[***], a Delaware limited liability company

  [***]  

•     

  [***], a Delaware corporation   [***], a Delaware corporation  

 

•     

 

 

[***], a Delaware limited liability company

  [***]  

•     

  [***], a Delaware limited liability company   [***], a California corporation
 

 

•     

 

 

[***], a Delaware limited liability company

  [***]  

•     

  [***], a Delaware limited liability company   [***], a Delaware limited
liability company  

 

•     

 

 

[***], a Delaware limited liability company

  [***]  

•     

  [***], a Delaware limited liability company   [***], a Delaware limited
liability company  

 

•     

 

 

[***], a Delaware limited liability company

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.